 


113 HRES 77 EH: Establishing an academic competition in the fields of science, technology, engineering, and mathematics among students in Congressional districts.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 77 
In the House of Representatives, U. S.,

February 26, 2013
 
RESOLUTION 
Establishing an academic competition in the fields of science, technology, engineering, and mathematics among students in Congressional districts. 
 
 
1.Short titleThis resolution may be cited as the Academic Competition Resolution of 2013. 
2.FindingsThe House of Representatives finds as follows: 
(1)STEM (Science, Technology, Engineering, and Mathematics) fields and knowledge have been integral to the development of civilization over the centuries. 
(2)STEM fields have been, and continue to be, vital to a healthy and thriving United States. 
(3)STEM fields are even more important in a world and nation of continuous and rapid technological advancements and needs. 
(4)STEM fields are necessary to ensure a qualified national workforce and growing American economy, and a recent study predicted that one-half of all STEM jobs in 2020 will be related to the field of computer science. 
(5)A recent study found that less than one-third of eighth graders in the United States showed proficiency in mathematics and science. 
(6)A recent study found that only 9 States allowed computer science courses to count toward high school students' core graduation requirements. 
(7)A recent study found that only one-third of the bachelor’s degrees earned in the United States are in a STEM field. 
(8)A recent study found that more than one-half of the science and engineering graduate students in institutions of higher education in the United States are from outside the United States. 
(9)Efforts to encourage students to work in STEM fields will enhance collaborative efforts between our secondary education systems and STEM-related fields and industries. 
(10)The global economy demands that the United States continue to lead the world in innovation, creativity, and STEM-related research. 
(11)Bringing together Members of Congress and their younger constituents to participate in activities that will result in a deeper appreciation for STEM fields will foster enthusiasm for education in the sciences. 
(12)The support which students will gain through Congressional recognition of their work on STEM-related projects will encourage them to pursue career paths in STEM studies and research. 
(13)It is appropriate for the House of Representatives to institute a new and worthwhile competition to encourage students to participate in STEM studies and research. 
(14)Rapid technological change means the competition will evolve over time and will challenge students in specialized areas of science, technology, engineering and math to ensure maximum participation. Because of the importance of computer science it would be appropriate to initially challenge students to develop so-called apps for mobile, tablet, and computer platforms. 
3.Congressional competition in science, technology, engineering, and mathematics 
(a)Establishment of competitionThere is hereby established an academic competition in the fields of science, technology, engineering, and mathematics which shall be held each year among students in each Congressional district. 
(b)RegulationsThe competition under this resolution shall be carried out in accordance with such regulations as may be prescribed by the Committee on House Administration, except that the regulations shall permit the office of a Member to seek guidance from outside experts in the fields of science, technology, engineering, and mathematics for the purposes of establishing criteria for the selection of competition judges and for the judgment of competition submissions. 
 
Karen L. Haas,Clerk.
